            Case 1:20-cv-03487-RA Document 19 Filed 07/31/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/31/2020


 G & G CLOSED CIRCUIT EVENTS, LLC,

                              Plaintiff,

                         v.
                                                                No. 20-CV-3487 (RA)
 MANUEL SANCHEZ TORRES, individually
 and d/b/a MI LUGAR RESTAURANT d/b/a
                                                                       ORDER
 EL REY DEL TACO a/k/a LA EQUINITA;
 and MI LUGAR RESTAURANT CORP., an
 unknown business entity d/b/a MI LUGAR
 RESTAURANT d/b/a EL REY DEL TACO
 a/k/a LA ESQUINITA,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On July 21, 2020, Plaintiff filed an affidavit of service stating that Defendant Manuel

Sanchez Torres was served on July 1, 2020. Defendant’s answer was due on July 22, 2020.

Defendant has not appeared, answered, or otherwise responded to the Complaint. Defendant

shall do so or seek an extension by August 28, 2020. If Defendant fails to do so, and Plaintiff

intends to move for default judgment, it shall do so by August 27, 2020.

         Plaintiff shall serve a copy of this Order on Defendant by August 14, 2020 and promptly

file proof of such service on the docket.

SO ORDERED.

Dated:      July 31, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
